Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/16/2020. The submission is in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, suggests, discloses, or renders obvious the endoscope system, operation method of endoscope system, and recording medium of the instant claims.
The instant invention is an endoscope. A light source generates either one of first illumination light and second illumination light as illumination light for illuminating an object. An  image pickup apparatus is configured to obtain an image by picking up an image of the object illuminated by the illumination light. A processor is configured to instruct the endoscope. Specifically, the processor makes an instruction to set an observation mode of the endoscope system at either one of a first observation mode in which a display apparatus is caused to display a first image obtained by picking up an image of the object illuminated by the first illumination light, and a second observation mode in which the display apparatus is caused to display a third image obtained by processing at least one of a color and a pattern of a second image obtained by picking up an image of the object illuminated by the second illumination light. An observation state is detected at a time of observing the object by an endoscope provided with the image pickup apparatus, based on a feature value calculated from pixel values included in pixels forming the first image. The processor invalidates an instruction to set the observation mode of the endoscope system at the second observation mode, when the processor detects that the observation 
	A notable prior art of record is Tsujita (US 2002/0016620). Tsujita discloses an endoscope including a light source and an imaging element for capturing images [¶0046]. The light source may illuminate an object with different light including white light and excitation light wherein the white light is for generating a standard image and the excitation light is for generating fluorescent-light images [¶0043-¶0046]. Like the instant invention, Tsujita discloses that a mode may be changed from a reflectance ("first") mode that displays images based on white illumination light reflected from the object and a  fluorescent-light ("second") mode that displays images generated by processing images captured based on the object illuminated with the excitation light [¶0027, ¶0042-¶0043, ¶0067-¶0069]. Tsujita additionally discloses that irregularities in the system can be determined wherein the system switches to the reflectance mode when it is determined that an abnormality has occurred that makes displaying in the fluorescent-light mode inappropriate. 
	Thus Tsujita discloses several features of the instant invention, however Tsujita fails to anticipate or render the instant invention obvious. Notably, the irregularities as determined by Tsujita are not "based on a feature value calculated from pixel values included in pixels forming the first image". Rather, Tsujita discloses that illumination/temperature conditions are detected as abnormal in order to determine the irregular state of the system [¶0072-¶0074, ¶0114]. Although Tsujita discloses that a photodetector can be used to determine the irregularity of the system [¶0052, ¶0073], this photodetector is not used for generating the reflectance image in the reflectance mode. Rather, this photodetector is for detecting excitation light output by a light source [¶0045]. 
	Additionally, although Tsujita discloses that the system may switch to the reflectance mode when an abnormality occurs, this differs from the instant invention which prevents the switching to a second mode based on an observation state determined by pixel feature values in the first image. Specifically, Tsujita discloses that after the system is switched from the reflectance mode to the fluorescent-light mode, the system may then switch back to the reflectance mode when an irregularity occurs. For example, "emission of the excitation light L2 is stopped … the viewing mode is automatically switched from the fluorescent-light image viewing mode to the reflectance image viewing mode" [¶0082]. This is different from the instant invention which upon detecting an inappropriate observation state for a second mode, the system remains in a first mode and does not actually switch to second mode, despite receiving a switching instruction. That is, the system of Tsujita switches back to a first mode after switching to a second mode when an irregularity is detected while the instant invention never switches to the second mode when an irregular observation state is determined.      
	Another notable prior art of record is Kubo et al. (JP2010/099171) (hereinafter Kubo) which was cited in the IDS filed 12/16/2020. The examiner is using a machine translation of Kubo for the following comments. Similar to the instant invention, Kubo discloses an endoscope with a light source for illuminating an object as well as an imaging element which captures light reflected by the object [¶0008]. Kubo additionally discloses switching between two display modes, a normal image display mode and a specific wavelength image display mode [¶0036]. The normal image display mode displays a captured image based on white light [¶0040] and the specific wavelength image display mode displays a captured image based on light of a specific wavelength [¶0050-¶0055]. Kubo also discloses that switching between different display modes may be cancelled/invalidated [¶0017-¶0018]. 
	Although Kubo discloses an endoscope with different display modes as well as invalidating mode switching like the instant invention, Kubo fails to disclose every feature of the claimed invention or render it obvious. Specifically, the instant invention requires that "immediately before the endoscope is switched" from the first mode to the second mode, an instruction to switch from the first mode to the second mode is invalidated based on a detected observation state, wherein the detected observation state is based on "pixels forming the first image". The "first image" is the image captured and displayed in the first mode. Kubo discloses that when the mode is switched from a normal ("first") image display mode to a spectral ("second") image display mode, a spectral estimation image is generated and displayed according to the switching. For example, "control unit 36 outputs a control signal to the image signal acquisition unit 31 according to a switching signal to the specific wavelength image display mode output from the input unit 40, and the image signal acquisition unit 31 outputs the image signal to the spectral image generation unit... display device 2 displays a spectral estimation image of a predetermined wavelength component of the observation object on the basis of the input display image signal" [¶0049-¶0056]. Kubo does disclose 
	Additionally, although Kubo discloses that luminance may be used to determine whether or not a mode is appropriate and luminance may be considered "a feature value" of pixels, it is clear that the luminance is analyzed after the mode has been switched from the normal mode to the specific wavelength mode, "when it is determined that the input luminance signal Y is equal to or larger than a predetermined threshold value in the spectral estimation image capturing mode, the control unit 36 is set to the image capturing mode switchable state and the narrowband image capturing mode is set" [¶0080]. Thus it is clear that this luminance comparison is performed on a spectral estimation image after the mode has been switched from the normal ("first") mode and thus Kubo cannot disclose that an observation state is determined based on a feature value "immediately before" the system is switched from the normal ("first") mode to the wavelength specific ("second") mode, as is required by claim 1. That is, Kubo appears to disclose switching back to the normal state after switching to a spectral estimation image mode, but does not appear to disclose precluding switching from the normal image mode to any spectral image mode based on feature values of pixels within the normal image. 
	Other noteworthy prior arts include Sendai et al. (US 2002/0014595) (hereinafter Sendai) and Nishimura et al. (US 2007/0191677) (hereinafter Nishimura). Sendai discloses features similar to Tsujita including detecting irregularities after switching to a second mode and automatically switching to a first mode based thereon [¶0072-¶0079]. However Sendai has similar deficiencies as Tsujita and Kubo, as the system does not appear to disclose precluding any switching to the second mode when pixels in an image for the first mode indicate an inappropriate observation state. Nishimura discloses an endoscope wherein feature values for pixels in captured images are used to determine whether or not an image is satisfactory/appropriate [Abstract, ¶0072-¶0081]. Although this is similar to the observation state determination of the instant invention, nowhere does Nishimura disclose that the image quality determination is used to preclude mode switching after a switching instruction is received. 
	Furthermore, the prior art of record does not provide a suggestion or disclosure that these components of the instant invention in combination would have been obvious. Therefore, the differences .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        February 24, 2022